Citation Nr: 0503599	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  97-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a low back injury for the period from January 4, 
1996, to January 8, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a low back injury, for the period from January 
9, 2004.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1966 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1996 and February 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In a June 2003 decision, the Board 
denied the veteran's claim for service connection for 
residuals of a bilateral eye injury with defective vision.  
At that time, the Board remanded the veteran's claims for 
increased ratings for low back and hearing disabilities to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  For the period from January 4, 1996, to January 8, 2004, 
the objective and competent medical evidence of record 
reflects that the veteran's service-connected residuals of a 
low back injury were manifested primarily by back pain and 
limitation of motion of the lumbar spine; and the evidence 
preponderates against a finding that the service-connected 
residuals of a low back injury were manifested by 
symptomatology of more than moderate severity or more than 
moderate functional impairment due to pain; nor was there 
evidence of ankylosis of the thoracolumbar spine.

2.  For the period from January 9, 2004, the objective and 
competent medical evidence of record preponderates against a 
finding that the veteran's service-connected back disability 
is manifested by severe limitation of motion or unfavorable 
ankylosis of the entire thoracolumbar spine; and reflects 
that his service-connected residuals of a low back injury are 
manifested primarily by back pain and limitation of motion of 
the lumbar spine.

3.  A VA audiological examination in February 1996 showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 25 decibels in the veteran's service-
connected left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 41 decibels in the veteran's service-connected right 
ear, with speech recognition of 90 percent, corresponding to 
Level II hearing.

4.  A VA audiological examination in March 1997 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 25 decibels in the veteran's service-connected 
left ear, with speech recognition of 98 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 40 decibels in the veteran's service-connected right 
ear, with speech recognition of 96 percent, corresponding to 
Level I hearing.

5.  A VA audiological examination in August 1998 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 35 decibels in the veteran's service-connected 
left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 48 decibels in the veteran's service-connected right 
ear, with speech recognition of 96 percent, corresponding to 
Level I hearing.

6.  A VA audiological examination in December 2003 showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 31 decibels in the veteran's service-
connected left ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 48 decibels in the veteran's service-connected right 
ear, with speech recognition of 94 percent, corresponding to 
Level I hearing.


CONCLUSIONS OF LAW

1.  For the period from January 4, 1996, to January 8, 2004, 
the schedular criteria for an evaluation in excess of 20 
percent for residuals of a low back injury are not met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5010, 
5292, 5295 (2002), effective prior to September 26, 2003; 68 
Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2004), effective September 26, 
2003.

2.  For the period from January 9, 2004, the schedular 
criteria for an evaluation in excess of 40 percent are not 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 
5010, 5292, 5295 (2002), effective prior to September 26, 
2003; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004), effective 
September 26, 2003.

3.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.385, 4.85-4.87, Diagnostic Code 6100 (1998), effective 
prior to June 10, 1999; 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, 
Diagnostic Code 6100 (2004), effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a February 1979 rating decision, the RO granted service 
connection for residuals of a low back injury and assigned a 
noncompensable disability evaluation.  Then, in a September 
1982 determination, the RO awarded a 10 percent schedular 
evaluation for the veteran's back disability under Diagnostic 
Code 5295.  Further, in a July 1984 rating decision, the RO 
granted service connection for bilateral hearing loss that 
was assigned a noncompensable disability evaluation.

On January 4, 1996, the RO received the veteran's current 
claim for increased ratings for his service-connected low 
back and hearing loss disabilities.  The evidence associated 
with the claims file includes VA medical records and 
examination reports, dated from 1995 to 2003, and the 
veteran's statements in support of his claim.

VA outpatient records dated in March 1995 reflect the 
veteran's complaints of back strain.

A February 1996 VA orthopedic examination report reflects no 
postural abnormalities or fixed deformity.  There was 
moderate paravertebral muscle spasm involving the lumbar 
spine.  Range of motion of the lumbar spine was measured at 
forward flexion to 70 degrees, backward extension to 10 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 15 degrees, left rotation to 20 degrees, and right 
rotation to 10 degrees.  There was mild pain evidenced on 
motion.  There was no evidence present of neurological 
involvement.  X-rays of the lumbar spine taken that month 
included an impression of mild degenerative disc disease at 
L5-S1 with no other significant abnormalities.  The diagnosis 
was chronic lumbosacral strain with mild degenerative disc 
disease at L5-S1 and with limitation of motion in the lumbar 
spine.  It was further noted that the veteran was regularly 
seen in the VA outpatient clinic but that, in spite of 
medical treatment, his lower back pain had gradually 
worsened.

Also in February 1996, the veteran underwent VA audiologic 
examination.  According to the examination report, the 
veteran said that sometimes he had a problem hearing.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
70
75
LEFT
       
25
10
15
35
40

Speech recognition scores on the Maryland CNC Word List were 
90 percent in the veteran's right ear and 96 percent in his 
left ear.  It was noted that the veteran had periodic 
tinnitus in both ears which had started approximately two or 
three years earlier and that did not affect his daily life.  
Audiologic test results revealed a severe high frequency 
sensorineural hearing loss and a mild left high frequency 
sensorineural hearing loss that showed a decrease in hearing 
thresholds since the May 1987 test.  He veteran was advised 
to consider using hearing aids in the future. 




In the April 1996 rating decision, the RO granted a 20 
percent evaluation for residuals of a low back injury, 
effective from January 4, 1996, and denied a compensable 
evaluation for bilateral hearing loss.  The veteran appealed 
the RO's determination.

In his November 1996 substantive appeal, the veteran argued 
that his service-connected back disability should be 
evaluated as 40 percent disabling.  He reported problems with 
loss of lateral motion, and intense pain that prevented him 
from bending forward.

The veteran underwent VA orthopedic examination in March 
1997.  According to the examination report, there were no 
postural abnormalities or fixed deformities.  Examination of 
the lumbar spine revealed mild paravertebral muscle spasm 
that involved the lumbar spine.  Range of motion of the 
lumbar spine was forward flexion to 80 degrees, backward 
extension to 10 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 20 degrees, left rotation to 25 
degrees, and right rotation to 30 degrees.  There was 
evidence of pain on motion, and no evidence of neurological 
involvement.  

Further, according to the examination report, X-rays of the 
veteran's lumbar spine taken at the time showed mild 
degenerative disc disease at L5-S1 and no significant changes 
since 1996.  The diagnosis was chronic lumbosacral strain 
with degenerative disc disease at L5-S1.  It was noted that 
the veteran took ibuprofen as needed and was regularly seen 
in the VA outpatient clinic.  He said that he continued to 
have daily low back pain, more on prolonged standing, 
walking, and sitting and when stooping or bending forward.  
The pain was visibly manifested in the lumbar spine motion.  
There was no atrophy of the lumbar spine muscles and there 
was some disuse involving the lumbar spine.

The veteran also underwent VA audiologic examination in March 
1997.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
65
65
LEFT
       
20
10
20
30
40

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's right ear and 98 percent in his 
left ear.  The veteran also indicated that approximately 
three years before he had developed bilateral periodic 
tinnitus.

An August 1998 VA audiologic examination report reflects the 
veteran's complaints of difficulty hearing and understanding 
speech, particularly in a noisy environment.  The veteran 
also complained of having bilateral tinnitus approximately 
once a week that lasted a short time.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
70
LEFT
       
30
25
30
35
50

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the veteran's right and left ears.  Other 
clinical examination findings were essentially negative.  It 
was noted that the veteran was going to return for a hearing 
aid consultation in the near future.

Also in August 1998, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The 
veteran's history of a back injury in service was noted and 
it was noted that he was treated in a VA outpatient clinic 
since 1979.  One year before, the veteran had noted the onset 
of right sciatica that was associated with ankle swelling and 
was treated with Motrin and muscle relaxants, which provided 
good pain relief.  The veteran reported lower back and left 
leg pain with some left leg fatigability.  He was able to 
walk about 1000 feet before stopping because of pain and his 
pain was predictable and not subject to flares.  He did not 
use orthotics or a cane, and had no back surgery.  He worked 
as a security guard and took about 30 days of leave since 
1982 because of back pain, but none in the last year.

On examination, it was noted that the veteran was obese, 
walked with a normal gait, and sat and stood with normal 
posture.  There was no back deformity or tenderness.  The 
paravertebral muscles were of normal tone and without spasm.  
Straight leg raising tests were negative.  Patellar and 
Achilles tendon reflexes were 1+ and symmetrical, and there 
was no leg muscle atrophy.  Active range of motion of the 
back was from 14 degrees of extension to 45 degrees flexion 
with 10 degrees left and right lateral bend and 18 degrees 
left and right rotation.  Pain was apparent at the limits of 
forward flexion.  

According to the examination report, X-rays of the 
lumbosacral spine showed slight narrowing of the L5-S1 
intervertebral disc.  There was sclerosis and irregularity of 
the L5-S1 facet joints consistent with facet arthritis.  A 
computed tomography (CT) scan of the lumbosacral spine showed 
mild bulging of the L5-S1 disc.  There was no herniation of 
the disc and no significant neural foraminal narrowing or 
stenosis of the spinal canal.  The diagnosis was arthritis of 
the lumbosacral facet joints manifested by low back pain, 
moderate limitation of lumbar motion and characteristic 
radiographic changes, equivalent to moderate limitation of 
motion of the lumbar spine.  The VA examiner further noted 
that the veteran's symptoms and physical and radiographic 
findings were more comparable with the diagnosis of facet 
syndrome than with degenerative disc disease.  As the 
veteran's service records are not referable to the nature of 
his 1968 injury, it was impossible for the examiner to 
provide a realistic opinion of any relationship between his 
current back disease and the low back injury in service.  
However, medical records were noted to document that he had 
sought care for back pain at a VA outpatient facility in May 
1979, within a few months of discharge from service.

A September 1998 VA outpatient record includes the veteran's 
complaints of back pain, and he was referred for an 
orthopedic evaluation.

An August 2000 VA outpatient record reflects the veteran's 
past medical history of degenerative joint disease and muscle 
spasm.

May 2002 VA outpatient records indicate the veteran requested 
a surgical evaluation for his back and complained of more 
right hip and low back pain for some time.  A May 2002 VA 
radiology report of X-rays of the veteran's lumbosacral spine 
includes an impression of slight rotary scoliosis, mild disc 
degenerative change at L5-S1 that was probably present and 
facet arthritic change in the low lumbar and lumbosacral 
region.  It was noted that there had been no dramatic change 
since the last previous study in August 1998.

An August 2002 VA outpatient orthopedic consultation record 
indicates that the veteran was seen for complaints of 
increased low back pain at L5-S1, and right hp pain, and was 
referred for consideration of back surgery.  It was noted 
that the veteran was disinterested in back surgery and wanted 
to know why his knees gave way and his legs weakened when he 
walked more than 100 yards.  He also had pain in both 
posterolateral buttocks.  On examination, the veteran walked 
with a right antalgic, limp with no deformity or tenderness 
of the back noted.  X-rays showed hypertrophy of the right 
L4-5 and L5-S1 facet joints.  The clinical diagnosis was 
spinal claudication, and a CT scan was requested to assess 
the extent of the veteran's spinal stenosis.

The VA outpatient records indicate that in November 2002 the 
veteran returned to the orthopedic clinic to discuss the 
results of the CT imaging of his lumbar spine.  The CT scan 
showed degenerative disc changes at L5-S1 and L3-4 with 
slight bulges of the discs at those levels, although the 
bulges were central in location and did not impress upon the 
nerve roots.  The veteran had bilateral buttock pain but no 
signs of neurologic impairment except for absence of the 
Achilles reflexes.  The veteran said that when he sat he had 
no pain but, with walking, his feet became numb and he 
noticed buttock pain.  In the VA orthopedic surgeon's opinion 
the veteran's symptoms were severe enough to warrant 
additional study, and a magnetic resonance image (MRI) of the 
lumbar spine was requested.

In December 2002, the veteran was seen in the VA orthopedic 
clinic to discuss the results of his recent MRI of the lumbar 
spine.  That study showed degenerative disc disease and facet 
changes at L3-4 and L4-5.  The combination of disc bulge and 
severe facet hypertrophy at L3-4 and L4-5 resulted in severe 
spinal stenosis at these two levels.  Options for management 
were discussed and it was noted that the only way to provide 
more room for the veteran's lumbar nerve roots was operative 
decompression.  

A February 2003 record entry indicates an Interdisciplinary 
Spine Team reviewed the veteran's record. 

Pursuant to the Board's June 2003 remand, the veteran 
underwent further VA examinations.

A December 2003 VA audiologic examination report indicates 
the veteran's last VA audiogram was performed in 1998 and he 
received hearing aids that year.  The veteran currently 
complained of hearing loss that he first noticed in 1994, but 
was not specific as to the situations of greatest difficulty.  
He had bilateral subjective tinnitus that also stared in 1994 
and now occurred once a day and lasted for about two hours.  
His tinnitus also started in 1994.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
85
70
LEFT
       
25
20
20
40
45

Speech recognition scores on the Maryland CNC Word List were 
94 percent in the veteran's right ear and 96 percent in his 
left ear.  Other clinical examination findings were 
essentially negative.  The examiner noted that the veteran 
had severe hearing loss in his right ear for high 
frequencies, and mild to moderate loss in the left ear.  

In January 2004, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The report 
reflects the veteran's history of gradually developing low 
back pain that increased in severity and was managed with 
medication and physical therapy.  The veteran did not have 
any surgery to his lumbosacral spine.  He complained of 
chronic low back pain with radiation down both gluteal areas 
and the posterior aspect of both thighs.  His symptoms 
increased in severity, particularly if he walked further than 
100 yards.  Over time, the veteran's low back pain increased 
in severity and the distance that he now walked before the 
symptoms became more intense was approximately 50 yards.  He 
was no longer employed as a security guard, due to poor 
vision.  He denied any bowel/bladder dysfunction.  It was 
noted that neurosurgery specialists had evaluated the veteran 
in the past and recommended a trial of epidural steroids, and 
he had not had any trial of epidurals since the evaluation.  
His symptoms were being managed non-surgically.

On examination, it was noted that the veteran ambulated with 
a nonantalgic gait and did not require any external support 
for ambulation.  He had diffuse tenderness along his 
lumbosacral spine and there was a positive straight-leg-raise 
on the right.  Sensory examination was grossly intact.  
Muscular strength was essentially normal (5/5).  Range of 
motion of the lumbar spine obtained by the physical therapy 
service, and as measured by a goniometer, was flexion from 0 
to 24 degrees (active range of motion (AROM)) and from 0 to 
65 degrees (passive range of motion (PROM)); extension from 0 
to 10 degrees (AROM) and from 0 to 20 degrees (PROM); left 
side bending was from 0 to 20 degrees (AROM) and from 0 to 22 
degrees (PROM); and right side bending was from 0 to 10 
degrees (AROM) and from 0 to 18 degrees (PROM).  

Further, the VA examination report indicates that a MRI 
performed in December 2003 was suggestive of a severe canal 
stenosis at L3-4 and L4-5, with severe foraminal stenosis 
bilaterally at L5-S1.  The diagnosis was chronic low back 
pain with symptoms suggestive of neurogenic claudication due 
to severe bilateral foraminal stenosis at L5-S1.  According 
to the VA physician, the veteran's condition may relate to a 
previous history of trauma to the lumbosacral spine, as well 
as the natural history progression of degenerative 
osteoarthritis of the lumbosacral spine.

In a March 2004 rating decision, the RO awarded a 40 percent 
rating for the veteran's service-connected back disability, 
effective from January 9, 2004.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 1996 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the April 2002 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although rating personnel 
are directed to review the recorded history of a disability 
in order to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Increased Rating - Residuals of Low Back Injury

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2004).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.  

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated April 1995.  The August 1996 SOC 
evaluated the veteran's claim using the old regulations.  In 
March 2004, the RO issued an SSOC that evaluated the 
veteran's claim using the new regulations effective from 
September 26, 2003.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding, under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected back disability is currently 
evaluated under Diagnostic Code (DC) 5010-5237 (2004).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  The RO has evaluated the veteran's service-connected 
residuals of a low back injury under the diagnostic code that 
rates impairment resulting from lumbosacral strain.  See 38 
C.F.R. § 4.71a, DC 5010-5295 (2002) prior to September 26, 
2003; 38 C.F.R. § 4.71a, DC 5237 (2003), effective September 
26, 2003.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27.  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under DC 5010 is the service-connected 
disorder, and impairment of the lumbosacral spine under DC 
5295 is a residual condition.

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2004).  Under the old 
regulations, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe and a 20 percent 
rating when moderate under 38 C.F.R. § 4.71a, DC 5292 (2002), 
as effective prior to September 26, 2003.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, as 
the medical evidence of record is devoid of any diagnosis of 
intervertebral disc syndrome, an increased rating under DC 
5293 is not for consideration in the present case.  See 
38 C.F.R. § 4.71a, DC 5293 (2002), as in effect prior to 
September 23, 2002.  See also 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002), effective from September 23, 2002 (now codified at 
DC 5293).

Prior to September 26, 2003, a 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  A 40 percent 
evaluation was assigned for lumbosacral strain when it was 
manifested by severe symptomatology that included listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004)).  A 100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine; 
a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in 
the rating assigned under the general rating formula.)

a.  Entitlement to rating above 20 percent from
January 4, 1996, to January 8, 2004

Upon review of the pertinent evidence of record, the Board is 
of the opinion that the objective and competent medical 
evidence preponderates against a finding that the veteran's 
service-connected residuals of low back injury warrant a 
rating in excess of 20 percent for the period from January 4, 
1996, to January 8, 2004.

While the veteran's low back disability has been rated under 
DC 5295, for lumbosacral strain, the clinical findings for 
the period in question do not show evidence of more than 
moderate symptomatology or moderate limitation of motion, and 
while there was evidence of muscle spasm with osteoarthritic 
changes, there was not evidence of severe symptomatology, and 
a rating in excess of 20 percent is not warranted for 
lumbosacral strain under DC 5295, for the period in question.  
A 40 percent evaluation was also warranted under DC 5295 if 
only some of the manifestations are present if there was also 
abnormal mobility on forced motion, however the evidence of 
record does not reflect disability or functional impairment 
to this extent.  38 C.F.R. § 4.71a, DC 5295, effective prior 
to September 26, 2002.  

Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability.  In fact, in August 1998 the VA 
orthopedic examiner opined the veteran's symptomatology 
comported with moderate loss of range of motion.  

In this case, the record for the period in questions appears 
to show that the veteran had what could reasonably be 
considered to be "moderate" disability of the lumbar spine, 
but not severe disability.  The February 1996 and March 1997 
VA examination reports reflect findings of mild (1997) and 
moderate (1996) paravertebral muscle spasm and mild (1996) 
pain on motion with no neurological involvement, and X-rays 
revealed only mild degenerative disc disease.  The March 1997 
VA examination report reflects the veteran's visible pain on 
motion.  When examined by VA in August 1998, the veteran 
reported left leg fatigability but his gait and posture were 
normal and there was no back deformity or tenderness.  The 
paravertebral muscles were without spasm.  On range of motion 
testing, pain was apparent at the limits of forward flexion 
and, as noted, the examiner reported only moderate limitation 
of lumbar motion.

The Board has considered all other applicable diagnostic 
criteria.  However, an evaluation in excess of 20 percent is 
not shown to be appropriately assignable under any other 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293.  While a 40 percent rating under DC 5293 requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, there is no diagnosis of 
intervertebral disc syndrome and, a 40 percent rating under 
DC 5292 requires severe limitation of motion that was not 
shown by the clinical evidence of record.

The Board notes the veteran's argument in his substantive 
appeal, to the effect that his service-connected back 
disability caused problems with loss of lateral motion and 
intense pain that prevented forward bending and that a 40 
percent evaluation was thus warranted under DC 5295, 
effective prior to September 26, 2002.  However, the evidence 
on file does not reflect disability or functional impairment 
to that extent.

Further, under the current schedular criteria, now in effect, 
under the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003) at 51,456.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  (As noted above, this clearly implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, supra, are now contemplated in the rating assigned 
under the general rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected lumbar spine disorder, during the 
period in question.  Nor is there medical evidence of record 
to reflect that he had forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent evaluation 
under the regulations currently in effect, for the period 
prior to January 9, 2004.  Ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Id. at 51,457, 
Note (5).  Ankylosis has been defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
residuals of low back injury, for the period in question, are 
contemplated in the 20 percent rating currently assigned for 
the period in question.  There is no indication that pain, 
due to disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
now assigned for the period from January 4, 1996, to January 
8, 2004.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown. 

The Board does not find that the evidence is so evenly 
balanced that there should be doubt as to any material issue 
regarding the matter of a rating in excess of 20 percent for 
the service-connected residuals of a low back injury for the 
period from January 4, 1996 to January 8, 2004.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107 (old and new version).

b.  Entitlement to rating above 40 percent
from January 9, 2004

For the period from January 9, 2004, the Board is of the 
opinion that the objective and competent medical evidence 
preponderates against a finding that a rating in excess of 40 
percent is warranted for the veteran's service-connected back 
disability under the pertinent criteria for limitation of 
motion effective September 26, 2003. 

The medical evidence of record for the period in question is 
devoid of any findings of unfavorable ankylosis to warrant a 
50 percent evaluation under the current rating criteria.  Nor 
is there evidence of a diagnosis of intervertebral disc 
syndrome to warrant a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).   Moreover, during this period, 
the medical evidence does not show that the veteran 
objectively manifests neurologic symptoms as a consequence of 
his service-connected lumbar spine disorder.

The recent examination findings obtained in January 2004 show 
that the veteran does not have ankylosis of the thoracolumbar 
spine.  As noted, ankylosis, whether favorable or 
unfavorable, involves fixation of the spine.  Ankylosis has 
been defined as immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  The veteran has 
limitation of motion of his lumbar spine, but he has movement 
of the spine in the three planes of excursion (forward 
flexion, backward extension, and lateroflexion) tested, a 
fact that refutes any notion that his lumbar spine is 
ankylosed.  There is thus no schedular basis for a rating in 
excess of 40 percent for the service-connected spine 
disability.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, supra.

While the 2004 VA examination report has shown complaints of 
pain, these complaints of pain do not warrant a rating in 
excess of 40 percent under 38 C.F.R. §§ 4.40 and 4.45, 
because the examination findings did not substantiate 
additional range-of-motion losses in the lumbosacral spine 
not already contemplated the currently assigned schedular 
evaluation, due to pain attributable to the service-connected 
disability, on use or during flare-ups, or due to weakened 
movement, excess fatigability, or incoordination not already 
contemplated in the 40 percent evaluation awarded in this 
decision.  

Given the medical findings that do not reflect range of 
motion deficits that came close to the requirements for a 
rating in excess of 40 percent under either the old or new 
criteria, and the lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" due to limitation of motion in the lumbar spine caused 
by pain complaints.  Accordingly, the Board finds that a 
rating in excess of 40 percent for the appellant's lumbar 
spine disability is not warranted.  

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased rating 
for the service-connected residuals of a low back injury in 
excess of 40 percent from January 9, 2004.  The preponderance 
of the evidence is clearly against the claim.  See 38 
U.S.C.A. § 5107(b) (old and new versions).

2.  Compensable Evaluation - Bilateral Hearing Loss

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2004)).  The veteran's claim for an increased 
(compensable) rating for his service-connected bilateral 
hearing loss was received at the RO in January 1996.  The 
Board notes that the RO evaluated the veteran's claim under 
the new regulations in the April 2002 SSOC.  See Bernard v. 
Brown, supra.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, DC 6100 (effective June 10, 1999).  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85-4.87, Table VII, DCs 6100, 6101 (prior to June 
10, 1999) and 38 C.F.R. §§ 4.85-4.87, DC 6100 (effective June 
10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the February 1996 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 41 decibels with speech recognition of 90 
percent, and an average of 25 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level I, 
corresponding to the noncompensable percentage disability 
evaluation that is currently assigned.

The results of the March 1997 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 40 decibels with speech recognition of 96 
percent, and an average of 25 decibels with speech 
recognition of 98 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I, 
corresponding to the noncompensable percentage disability 
evaluation that is currently assigned.

The results of the August 1998 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 48 decibels with speech recognition of 96 
percent, and an average of 35 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I, 
corresponding to the noncompensable percentage disability 
evaluation that is currently assigned.

The results of the December 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 48 decibels with speech recognition of 94 
percent, and an average of 31 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I, 
corresponding to the noncompensable percentage disability 
evaluation that is currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA and non-VA examination has 
reflected that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is the overall impairment of earning 
capacity that is paramount.  Our sympathy is with the 
veteran, and we trust that he will continue to utilize his 
hearing aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  See 38 U.S.C.A. § 5107(b).

3.  Extraschedular Consideration - Back and Hearing Loss

Finally, the Board observes in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the C&P Service).  For 
example, there is no evidence of record, nor has it been 
contended by the veteran or his representative, that the 
veteran's service-connected residuals of a low back injury or 
bilateral hearing loss have caused marked interference with 
employment or necessitated frequent hospitalization for any 
of the periods in question.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).

ORDER

For the period from January 4, 1996, to January 8, 2004, a 
rating in excess of 20 percent for residuals of a low back 
injury is denied.

For the period from January 8, 2004, a rating in excess of 40 
percent for residuals of a low back injury is denied. 

A compensable evaluation for bilateral hearing loss is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


